Citation Nr: 9909424	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  94-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  The propriety of the evaluation assigned for service-
connected chondromalacia and patellofemoral pain syndrome of 
the right knee, currently assigned a 10 percent evaluation.

3.  The propriety of the evaluation assigned for service-
connected chondromalacia and patellofemoral pain syndrome of 
the left knee, currently assigned a 10 percent evaluation.

4.  The propriety of the evaluation assigned for service-
connected medial epicondylitis of the right elbow, currently 
assigned a 10 percent evaluation.

5.  The propriety of the evaluation assigned for service-
connected postoperative right carpal tunnel syndrome, 
currently assigned a 10 percent evaluation.

6.  The propriety of the noncompensable evaluation assigned 
for service-connected tingling of the right middle and ring 
fingers.


7.  The propriety of the evaluation assigned for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active duty, most recently from September 
1963 to September 1965, and from January 1978 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1993.  In June 1996, the case was remanded for 
additional development.  By rating action dated in September 
1997, a 10 percent rating was assigned for right carpal 
tunnel syndrome, previously evaluated as noncompensable.  
However, the United States Court of Veterans Appeals (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  Consequently, the issue 
remains on appeal.  

The veteran did not initiate an appeal as to additional 
issues raised during the course of this appeal; accordingly, 
the only issues for consideration are those set forth above.  


FINDINGS OF FACT

1.  Sinusitis has not been clinically demonstrated.  

2.  There is no competent evidence linking a current nasal 
disability to service.

3.  Prior to September 11, 1996, chondromalacia and 
patellofemoral pain syndrome of the right knee was manifested 
by tenderness, positive patellar compression and entrapment 
tests, and crepitus on motion, without instability, locking, 
effusion, or limitation of motion.

4.  Effective September 11, 1996, chondromalacia and 
patellofemoral pain syndrome of the right knee has been 
manifested by pain on motion demonstrated on examination, in 
addition to the symptoms previously shown.  

5.  Prior to September 11, 1996, chondromalacia and 
patellofemoral pain syndrome of the left knee was manifested 
by tenderness, positive patellar compression and entrapment 
tests, and crepitus on motion, without instability, locking, 
effusion, or limitation of motion.

6.  Effective September 11, 1996, chondromalacia and 
patellofemoral pain syndrome of the left knee has been 
manifested by pain on motion demonstrated on examination, in 
addition to the symptoms previously shown.  

7.  Medial epicondylitis of the right elbow is manifested by 
tenderness, with full range of motion, not interfering with 
employment.

8.  Postoperative right carpal tunnel syndrome is manifested 
by pain, with normal neurological examination and normal 
electrodiagnostic studies.  

9.  Tingling of the right middle and ring fingers is 
manifested by tingling, without any identified organic cause.

10.  The veteran's defective hearing is manifested by an 
average pure tone threshold level at the frequencies of 1000, 
2000, 3000, and 4000 hertz of 50 decibels in the right ear, 
with speech recognition of 88 percent, and a corresponding 
pure tone average in the left ear of 48.75 decibels, with 
speech recognition of 90 percent.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for sinusitis.  38 U.S.C.A. § 
5107 (West 1991). 

2.  Prior to September 11, 1996, the criteria for an 
evaluation in excess of 10 percent for chondromalacia and 
patellofemoral pain syndrome of the right knee were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 5257 (1998).

3. Effective September 11, 1996, the criteria for a 20 
percent evaluation for chondromalacia and patellofemoral pain 
syndrome of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, Part 4, Code 5257 (1998).

4.  Prior to September 11, 1996, the criteria for an 
evaluation in excess of 10 percent for chondromalacia and 
patellofemoral pain syndrome of the left knee were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 5257 (1998).

5. Effective September 11, 1996, the criteria for a 20 
percent evaluation for chondromalacia and patellofemoral pain 
syndrome of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, Part 4, Code 5257 (1998).

6.  The criteria for an evaluation in excess of 10 percent 
for medial epicondylitis of the right elbow have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 
5024 (1998).

7.  The criteria for an evaluation in excess of 10 percent 
for postoperative right carpal tunnel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, Part 4, Code 8515 (1998).  

8.  The criteria for a compensable evaluation for tingling of 
the right middle and ring fingers have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, Part 4, Code 8599-8516 (1998).  

9.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, Part 4, Code 
6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Sinusitis

The threshold question to be answered concerning this issue 
is whether the veteran has met his initial obligation of 
submitting evidence of a well-grounded claim; that is, one 
which is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In general, a well-grounded 
claim for service connection requires competent evidence of 
(1) current disability; (2) incurrence or aggravation of a 
disease or injury in service; and (3) a nexus between the in-
service injury or disease and the current disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136 (1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  "Competent" evidence may be lay 
evidence in circumstances in which the determinative issue 
does not require medical expertise, such as the occurrence of 
an injury or the recounting of symptoms.  Cohen, at 137; 
Heuer v. Brown, 7 Vet.App. 379 (1995).  However, where the 
determinative issue involves medical etiology, such as to 
establish a nexus between inservice symptoms and current 
disability, or medical diagnosis, such as for a current 
disability, only medical evidence is considered 
"competent."  Cohen, at 137; Grottveit v. Brown, 5 Vet.App. 
91 (1993).  

Service medical records show several occasions on which the 
veteran was seen for upper respiratory complaints.  However, 
on none of these occasions was sinusitis assessed to be 
present.  In December 1978, he had numerous symptoms, 
including nausea, a sore throat, and nasal drainage, 
diagnosed as gastroenteritis and an upper respiratory 
infection.  In September 1979, he had a chest cold and sore 
throat, but the nose and sinuses were noted to be negative.  
Water eyes, a runny nose, sinus pain, chest congestion, and a 
cough, of one day's duration in November 1981 were thought to 
reflect an upper respiratory infection.  The following day, 
he was noted to still be symptomatic, and the assessment was 
bronchitis.  In December 1985, complaints of chest pain, 
cough, headache and nasal discharge were diagnosed as acute 
bronchitis.  In August 1983, general malaise, with headaches, 
chest pain and cough were noted.  The sinuses were noted to 
be nontender, and the assessment was upper respiratory 
infection.  The separation and medical board examinations 
conducted in December 1992 did not contain any complaints or 
abnormal findings pertaining to the nose or sinuses.  

Subsequent to service, the veteran's initial claim for 
service connection filed in March 1993 included sinusitis.  
However, he has not provided any information regarding 
inservice symptoms or treatment, other than to point out the 
records described above.  On the VA examination in August 
1996, there was erythematous mucosa and an enlarged left 
turbinate in the nose, thought to indicate some allergies.  
X-rays of the sinuses in August 1996 were interpreted as 
normal, with no findings to suggest sinusitis.  He was seen 
for outpatient treatment at a VA facility in May 1997, 
complaining of upper respiratory symptoms, supraorbital pain, 
and intermittent headaches.  On examination, the turbinates 
were boggy, and the septum was deviated.  The assessment was 
allergic rhinitis and possible chronic sinusitis.  He was to 
have a computerized tomography (CT) scan of the sinuses to 
rule out sinusitis.  In March 1998, he complained of chronic 
rhinosinusitis.  He was doing fairly well, but he was still 
having drainage and sinus headaches.  Overall, he had few 
complaints.  A CT scan had shown all sinuses were basically 
clear.  The assessment was well-controlled allergic rhinitis.  

Thus, the presence of sinusitis has not been medically 
confirmed.  Although he has allergic rhinitis, there were no 
symptoms attributed to either sinusitis or allergic rhinitis 
in service.  All treatment involving upper respiratory 
complaints, including that pointed out by the veteran, was 
for acute upper respiratory infections or bronchitis.  
Finally, there is no medical evidence of a nexus between any 
current symptoms, diagnosed as allergic rhinitis, and 
symptoms shown in service.  Where the determinative issue 
involves medical etiology, such as to establish a nexus 
between inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, at 137; 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Consequently, in the absence of competent evidence of a nexus 
between a current disability and service, the claim is not 
well-grounded.  Cohen, Caluza, supra.  Accordingly, there is 
no duty to assist the appellant in any further development of 
his claim.   Rabideau v. Derwinski, 2 Vet.App. 141 (1992), 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Further, the 
Board finds that the information provided in the hearing, the 
statement of the case and other correspondence from the RO 
has been sufficient to inform the veteran of the elements 
necessary to complete his application.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Moreover, the VA has obtained, or 
attempted to obtain, all potentially relevant evidence which 
has been identified.  

Propriety of Assigned Evaluations

The appellant's contentions regarding the severity of his 
disabilities constitute plausible or well-grounded claims.  
Shipwash  v. Brown, 8 Vet.App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellant's claim 
has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet.App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for any of the disabilities at issue.  

However, he was not prejudiced by the RO's referring to his 
claim as an "increased rating" although the appeal has been 
developed from her original claim.  In this regard, in both 
the original rating decision in April 1993 and the rating 
decision in September 1997, following the VA examination, the 
RO addressed all of the evidence of record, and the increase 
granted by the latter rating action was made effective back 
to the date of discharge from service.  Thus, he was not 
harmed by the absence of a "staged" rating.  See Fenderson.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); 
Schafrath.  

Moreover, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question, as to any of the issues.  

Right and Left Knee Disabilities

Service medical records show numerous occasions on which the 
veteran was treated for knee complaints in service.  In 
August 1989, X-rays were interpreted as showing questionable 
narrowing of the lateral compartment suggestive of 
degenerative joint disease and minimal subchondral sclerosis, 
bilaterally.  However, X-rays in May 1992 showed no 
significant abnormalities.  In January 1993, a Medical 
Evaluation Board (MEB) recommended that the veteran be 
discharged due to disabilities including right knee 
chondromalacia patella and left knee patellofemoral pain 
syndrome.  The MEB examination in December 1992 contained 
complaints of pain in the kneecap while climbing stairs and 
with squatting.  The right knee swelled on occasion, and hurt 
with running.  He had no locking, but stated that it would 
pop and give out once in awhile.  Reportedly, he had 
undergone arthroscopic surgery on the right knee in 1987, 
with resurgence of the pain in about 1989.  In the left knee, 
he experienced pain and occasional popping.  Currently, he 
had no swelling, locking or pain.  

On examination, the left knee revealed positive medial 
patellofemoral joint line tenderness, negative right 
patellofemoral joint line tenderness, positive patellar 
entrapment test, and positive patellar compression test.  The 
knee was stable to varus and valgus stress, and Lachman's and 
anterior drawer tests were negative.  There was full range of 
motion of the left knee, and motor strength was 5/5 on 
flexion and extension.  There was no effusion present.  The 
right knee also revealed positive medial patellofemoral joint 
line tenderness, and negative patellofemoral joint line 
tenderness.  Patellar entrapment and compression tests were 
positive.  There was no effusion.  The knee was stable to 
varus and valgus stress, and Lachman's, anterior drawer and 
pivot shift tests were negative.  There was full range of 
motion in the right knee, and motor strength was 5/5 on 
flexion and extension.  X-rays of the right and left knees 
showed no significant abnormalities.  Duty restrictions were 
to avoid jumping, squatting, and running, including the two 
mile run fitness test, although he could do the alternate 
walk or bicycle fitness test.  

Subsequent to service, VA treatment records show that in 
March 1994, the veteran was seen with complaints including 
bilateral knee pain.  There was tenderness of the patella of 
the right knee with crepitance noted.  X-rays were normal.  
Later in the month, it was noted that he complained of 
popping in the knees, worse on the right, with no locking.  
There was mild patello-femoral crepitus, and the knees were 
stable, with no effusion and normal range of motion.  Some 
tenderness in the patellofemoral area was noted in May 1994.  

On a VA examination in September 1996, the veteran did not 
exhibit any gait abnormalities.  He wore a reinforced elastic 
knee bandage on the right.  He would heel walk but would not 
toe walk, stating that it hurt his knee to do so.  There was 
no capsular thickening or synovial effusion in the knees.  
There was some subpatellar crepitation bilaterally in both 
knees on flexion and extension.  Range of motion was from 0 
to 150 degrees bilaterally.  X-rays, according to the 
examiner, showed some very mild spurring to the tibial spines 
on the left knee, and both patellae had a little scalloped 
appearance on the articular surface.  However, the 
radiologist's interpretation of the X-rays was normal knees.  
The diagnosis was chondromalacia of both knees.  Regarding 
the functional impairment, the veteran was observed to have 
some pain in his knees on flexion and extension, and the 
least amount of pressure caused pain over the front of the 
kneecaps.  He would be limited from activities requiring 
stair climbing, kneeling, ladder climbing, or riding a 
bicycle.  

The veteran's bilateral knee disabilities are rated under 
diagnostic code 5257.  Diagnostic code 5257, which pertains 
to other impairment of the knee, recurrent subluxation or 
lateral instability, provides for a 10 percent rating for 
slight impairment, a 20 percent rating for moderate 
impairment, and a 30 percent rating for severe impairment of 
the knee.  38 C.F.R. Part 4, Code 5257 (1998).  However, 
although he wears an elastic brace on his right knee, no 
instability or subluxation has been shown.  

Regarding whether there is, or has been, "other impairment 
of the knee" such as to warrant an increased rating, his 
diagnoses have been chondromalacia and patellofemoral pain 
syndrome, for which separate diagnostic codes do not exist.  
However, the evidence has disclosed only crepitus and 
tenderness.  Consequently, the disability picture does not 
more nearly approximate moderate impairment of either knee, 
and, accordingly, a question as to which of two evaluations 
to apply has not been presented.  38 C.F.R. § 4.7 (1998).  

In addition, the remaining diagnostic codes pertaining to the 
knee do not provide for separate ratings for the veteran's 
knee disabilities.  In this regard, only symptoms which are 
not "duplicative of or overlapping with the symptomatology" 
of the other condition warrants a separate rating.  See 
38 C.F.R. § 4.14 (1998), Esteban v. Brown, 6 Vet.App. 259, 
262 (1994).  VA specifically has found that limitation of 
motion and instability contemplated under diagnostic code 
5257 do not overlap.  VAOPGCPREC 23-97 (July 1997).  However, 
none of the medical evidence of record has shown limitation 
of motion of either knee.  See 38 C.F.R. § 4.71, Plate II 
(1998).  Regarding diagnostic codes 5258 and 5259, pertaining 
to, respectively, dislocation and removal of the semilunar 
cartilage, neither has been shown.  In addition, frequent 
episodes of "locking" or effusion have not been clinically 
demonstrated.  Consequently, the evidence does not suggest 
that an additional disability rating under a separate 
diagnostic code is appropriate.  

Also for consideration is the extent to which factors such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (1998), DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  When evaluating functional 
loss due to pain, the pain must be supported by "adequate 
pathology," such as injury to the muscle, bone, ligaments, 
or nerves. See 38 C.F.R. §§ 4.40, 4.45 (1998).  Although X-
rays in 1989 were interpreted as showing questionable 
degenerative joint disease, numerous subsequent X-rays have 
not confirmed the presence of arthritis.  On the VA 
examination report of September 1996, it appears that the X-
rays were interpreted in a slightly different way, with the 
radiologist finding the knees to be normal, and the examiner 
finding very mild spurring of the left knee, and a slight 
scalloped appearance on both patellae.  However, these 
abnormalities were diagnosed as chondromalacia by the 
examiner, not arthritis.  In addition, the veteran has 
exhibited positive patellar entrapment and compression tests, 
and has been diagnosed with patellofemoral pain syndrome.  

The MEB in December 1992 found that the veteran's knee 
disabilities restricted his duty from activities involving 
jumping, squatting and running, although walking and 
bicycling were permitted.  On the VA examination of September 
1996, the examiner concluded that the veteran was limited 
from activities requiring stair climbing, kneeling, ladder 
climbing, or riding a bicycle.  Moreover, he noted that the 
veteran had some pain on flexion and extension, a finding not 
previously recorded.  In addition, tenderness to the least 
pressure was demonstrated.  Consequently, in view of the 
additional symptoms of pain on range of motion, supported by 
pathology diagnosed as chondromalacia, as well as the 
additional functional limitations advised on the VA 
examination report, we are of the opinion that, based on the 
facts found, the evidence is in equipoise as to whether the 
veteran's knee disabilities each should be accorded an 
additional 10 percent based on functional impairment, 
beginning at the time of the VA examination in September 
1996.  See Fenderson.  Accordingly, with the resolution of 
the benefit of the doubt in the veteran's favor, a 20 percent 
rating is warranted for each knee disability.  38 U.S.C.A. 
§ 5107(a) (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  

Right Upper Extremity Disabilities

Service medical records show that in November 1984, the 
veteran was seen following an injury to the third digit of 
the right had, which had gotten caught between a tailgate and 
bumper.  The finger was edematous with very painful, 
decreased range of motion.  A fracture was to be ruled out, 
although the records do not disclose the results of any such 
studies.  

In October 1986, he was seen complaining of numbness and 
tingling pain present in the right hand, with a positive 
Tinel's sign noted on examination.  He underwent motor nerve 
conduction studies, including an electromyogram, which 
disclosed right carpal tunnel syndrome with no evidence of 
active denervation.  A January 1987 consultation sheet 
similarly reported findings on nerve conduction studies and 
electromyogram consistent with right carpal tunnel syndrome.  
He underwent a right carpal tunnel release in February 1987, 
but in July 1992, he complained of  symptoms of intermittent 
numbness and tingling in the right middle and ring fingers.  
An electromyogram of the right arm showed denervation, 
raising the question of C-7 radiculopathy.  

According to a neurology clinic report in August 1992, the 
veteran reported that he had noticed a recurrent numbness and 
paresthesias in the right long and ring fingers over the last 
several years.  In addition, sometimes he felt a sharp pain 
shooting from his arm to his neck, and occasional pain around 
the right medial epicondyle as well.  On examination, there 
was diminished sensation to pin prick in the right median 
distribution, but no weakness of abductor pollicis brevis or 
Tinel's sign.  There was mild tenderness around the medial 
epicondyle.  There was limitation of motion in the neck.  
Electromyography and nerve conduction velocity suggested 
denervation of the right C-7 distribution.  There was no 
evidence of recurrent carpal tunnel syndrome.  

However, according to the December 1992 MEB report, a 
magnetic resonance imaging (MRI) scan in October 1992 had 
shown no cervical spine abnormalities, noted to leave the 
diagnosis of C-7 radiculopathy in doubt.  He had a history of 
right medial tendinitis of the right elbow consistent with 
tennis elbow, and numbness in the right middle and ring 
fingers of uncertain etiology.  On examination, the veteran 
had tenderness over the right medial common flexor tendon 
consistent with tennis elbow.  There was no obvious atrophy 
of any muscles.  Neurological examination was normal.  The 
pertinent diagnoses were right medial elbow tendinitis and 
right middle and ring finger tingling, possibly due to C-7 
radiculopathy, but could not be confirmed by MRI scan or 
physical examination.  He was to use his right arm as 
tolerated, but was limited from lifting more than five 
pounds, and could not do push-ups.  

On the VA examination in September 1996, the veteran was 
tender over the medial epicondyle and the origin of the 
flexor supinator muscle mass from the medial epicondyle on 
the right elbow.  He had full range of motion of his elbow, 
forearm, wrist and hand, although his right forearm measured 
from 1/4 - ? inch less in circumference than the left forearm.  
X-rays of the right hand were normal.  The pertinent 
diagnoses were medial epicondylitis of the right elbow, and 
postoperative carpal tunnel syndrome of the right wrist with 
good results.   In terms of functional impairment, the 
examiner opined that the medial epicondylitis of the right 
elbow would interfere with repetitive motion activities in 
the right upper extremity; however, he did not feel that it 
would interfere with his employment.  

On a VA neurological examination, also in September 1996, the 
veteran was noted to be right-handed.  He was employed by the 
U. S. Postal Service.  He complained of continued pain and 
discomfort of the right hand when he picked up any object.  
He currently wore a right wrist brace to aid in decreasing 
his pain.  Neurological examination of the right hand was 
generally within normal limits for strength, sensation, as 
well as ability to perform cerebellar movements.  Tone was 
also normal.  Tinel's and Phalen's examinations were 
negative.  There was no gross atrophy present.  The 
impression was  normal neurological examination of the right 
upper extremity, but electrodiagnostic studies were 
recommended, because he could have pain in the median nerve 
distribution even with a normal physical examination; 
however, the studies, conducted in September 1996, were 
normal.  

VA outpatient treatment records show that in July 1998, the 
veteran complained of right median nerve symptoms, including 
hypesthesia in the right long finger.  There was no motor 
loss, and X-rays were normal.  In September 1998, the veteran 
complained of a painful right wrist, and the dorsum was noted 
to be tender.  

The above symptoms have been evaluated as three separate 
disabilities:  medial epicondylitis of the right elbow, 
assigned a 10 percent evaluation under diagnostic code 5024; 
postoperative carpal tunnel syndrome, assigned a 10 percent 
rating under diagnostic code 8515; and tingling of the right 
middle and ring fingers, assigned a noncompensable rating.  
The most recent rating decision, in September 1997, assigned 
the rating under diagnostic code 8599-8515, while previous 
rating decisions had rated him under diagnostic code 8599-
8516.  When rating by analogy, the affected functions, and 
anatomical localization and symptomatology should be 
comparable.  38 C.F.R. § 4.20 (1998).  Examinations have been 
unable to detect the source of the disability.  However, 
because the veteran is already rated for carpal tunnel 
syndrome under diagnostic code 8515, all criteria applicable 
to that diagnostic code should, appropriately, be rated as 
part of that disability.  Thus, it would be impossible to 
also rate the finger disability under that diagnostic code 
without duplication.  Consequently, the middle and ring 
finger disability should be rated analogously to diagnostic 
code 8516, which pertains to the ulnar nerve, for the finger 
disability.  

1.  Medial epicondylitis

Diagnostic Code 5024 provides that tenosynovitis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Codes 5003-
5024 (1998).  Limitation of motion of the elbow is rated 
under diagnostic codes 5206, 5207 and 5208.  However, the 
veteran has not exhibited any limitation of motion in the 
elbow.  Although he has pain in the elbow, we believe that 
this is contemplated by the 10 percent evaluation currently 
in effect.  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7 (1998).  Further, the facts do not warrant an increased 
evaluation for any specific period of time during the appeal 
period.  See Fenderson.  

2.  Carpal tunnel syndrome

Although the veteran had carpal tunnel syndrome in service, 
he underwent a carpal tunnel release, and a recurrence has 
not been shown.  His postoperative residuals are rated under 
diagnostic code 8515, which pertains to impairment of the 
median nerve.  Complete paralysis of the median nerve 
contemplates the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances, and warrants a 70 percent rating.  
38 C.F.R. Part 4, Code 8515 (1998).  

"Incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than for complete 
paralysis. When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a, DISEASES OF THE PERIPHERAL NERVES (1996).  For 
the median nerve, mild paralysis of the dominant extremity 
warrants a 10 percent rating; moderate paralysis a 30 percent 
rating; and severe paralysis a 50 percent rating.  38 C.F.R. 
Part 4, Code 8516.  The evidence does not show any symptoms, 
other than sensory symptoms.  Although he stated that he 
experienced pain when picking up objects, no abnormalities 
were observed on examination.  The VA examination in 
September 1996 was described as normal, and electrodiagnostic 
studies similarly failed to disclose any abnormality.  In 
view of the absence of any objective indications of 
neurological deficit or other functional impairment due to 
pain, such as limitation of motion or weakened movement, an 
evaluation in excess of 10 percent is not warranted.  In this 
regard, the examiner did not attribute any functional 
impairment to the disability, and the separation examination 
noted that the disability was not "unfitting."  Further, 
the facts do not warrant an increased evaluation for any 
specific period of time during the appeal period.  See 
Fenderson.  

3.  Tingling of the right middle and ring fingers

As discussed above, we believe that diagnostic code 8516 
provides a more appropriate analogous rating code for this 
disability.  Diagnostic code 8516 pertains to the ulnar 
nerve, which, for complete paralysis, involves the "griffin 
claw" deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  38 C.F.R. 
Part 4, Code 8516 (1998).  For the ulnar nerve, mild 
paralysis of the dominant extremity warrants a 10 percent 
rating; moderate paralysis a 30 percent rating; and severe 
paralysis a 40 percent rating.  Id.  

However, other than tingling, no disabling symptoms have been 
shown, neurological examinations have been normal, and tests 
have failed to disclose any pathology to account for the 
symptoms.  Consequently, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7 (1998).  Further, the facts do not warrant an increased 
evaluation for any specific period of time during the appeal 
period.  See Fenderson.  

Hearing Loss

Evaluations for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  The hearing loss is measured by the results 
of controlled discrimination tests together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 hertz.  
38 C.F.R. § 4.85, Part 4, Codes 6100 to 6110 (1997).  To 
evaluate the degree of disability from service-connected 
bilateral hearing loss, the rating schedule provides eleven 
auditory acuity levels designated from level I for essentially 
normal acuity through level XI for profound deafness.  Id.  

Prior to separation, on an examination report dated in 
December 1992, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
30
50
LEFT
25
35
30
75

On an authorized VA audiological evaluation in August 1996, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
45
70
LEFT
40
35
40
80

The average pure tone decibel loss for the four frequencies 
from 1000 through 4000 hertz was 50 decibels in the right ear 
and 48.75 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear, and 90 percent in the left ear.  

Although these findings represent an increase in the severity 
of hearing loss from the examination prior to discharge, and 
were interpreted as moderate sensorineural hearing loss, 
sloping to a severe loss at 4,000 hertz, the application of 
the findings obtained on the August 1996 examination to the 
designated auditory acuity levels in the rating schedule 
results in the numeric designation of II in the right ear and 
II in the left ear.  With the application of the appropriate 
diagnostic code, a noncompensable evaluation is warranted.  
38 C.F.R. Part 4, Code 6100 (1998).  However, the findings do 
show a deterioration in his hearing, and if his hearing 
continues to deteriorate, he is free to reopen his claim.

We are bound by the application of the facts of the case to 
the law, and the criteria pertaining to hearing loss are 
explicitly circumscribed by regulation.  The applicable law 
and regulations do not provide for a compensable evaluation 
under the rating schedule for hearing loss as demonstrated by 
the veteran.  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for a compensable rating. 38 C.F.R. § 4.7 
(1998).  Additionally, the facts do not warrant an increased 
evaluation for any specific period of time during the appeal 
period.  See Fenderson.  


ORDER

Service connection for sinusitis is denied.

An increased rating for chondromalacia and patellofemoral 
pain syndrome of the right knee, chondromalacia and 
patellofemoral pain syndrome of the left knee, prior to 
September 11, 1996, is denied.

An evaluation of 20 percent for chondromalacia and 
patellofemoral pain syndrome of the right knee is granted, 
effective September 11, 1996, subject to regulations 
governing the payment of monetary benefits.

An evaluation of 20 percent for chondromalacia and 
patellofemoral pain syndrome of the left knee is granted, 
effective September 11, 1996, subject to regulations 
governing the payment of monetary benefits.

An increased evaluation for medial epicondylitis of the right 
elbow, postoperative right carpal tunnel syndrome, tingling 
of the right middle and ring fingers, and bilateral hearing 
loss, is denied.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 
- 19 -


- 1 -


